Title: John Adams to Abigail Adams, 16 April 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris April 16. 1783

It Seems as if Providence had ordered many Things for the last Months, in Such a manner as to put my Patience and Resignation to the Tryal. I dont know whether Jobs Tryals were more Severe. 1. Mr. John who was to have been at the Hague by Christmas has been detained at Stockholm, Copenhagen and Hamborough at which last Place he was on the 4. of this month, you may imagine my Anxiety about him. 2. Your Letters concerning Miss N. have given me as much Concern as they ought—not knowing the Character nor what to advise, but feeling all a Fathers Tenderness, longing to be at home that I might enquire and consider and take the Care I ought. 3. The Uncertain State of Things in England, leaving me idle, with nothing to do but Think of my Situation. 4. The Want of Intelligence from America, in Answer to the most important Dispatches both to the public and to me which ever crossed the seas, not one Word yet. 5. Standing here in Relation with two Personages at least in whom I can have no Confidence. Mr. Jay has been my only Consolation. In him I have found a Friend to his Country, without Alloy. I shall never forget him, nor cease to love him, while I live. He has been happier than I, having his Family with him, no Anxiety for his Children, and his Lady with him, to keep Up his Spirits. His Happiness in this particular, has made me more unhappy for what I know under the Seperation from mine.
In answer to one of your Letters, I assure you that all the Money I advanced to the Prisoners in England was out of my own Pocket. I had at that time no Public Money in my Power. So that it may be paid to you if it is ever paid at all.
I am afraid that all the Money you have laid out in Vermont Lands is lost. You can ill afford it, I assure you. You are destined to be poor in your old Age, and therefore the more perfectly you reconcile your self to the Thought of it the better. Your Children have no Resource but in their own Labour. They will have this Advantage, they may labour a little for themselves, more than their Father could ever do, without betraying Trusts which it was his duty to Accept.

Adieu my dearest Frd Adieu.

